United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1707
                                    ___________

In re: Christopher Kevin Lett;           *
In re: Patricia Lynn Lett,               *
                                         *
                Debtors                  *
____________________                     *
                                         *
First American Title Insurance           * Appeal from the United States
Company; Green Tree Financial            * District Court for the Western
Servicing,                               * District of Missouri.
                                         *
                   Appellees,            *      [UNPUBLISHED]
                                         *
      v.                                 *
                                         *
Christopher Kevin Lett; Patricia         *
Lynn Lett,                               *
                                         *
                   Appellants.           *
                                    ___________

                             Submitted: January 8, 2001

                                   Filed: January 19, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.
        Spouses Christopher Kevin Lett and Patricia Lynn Lett bought real estate in
Missouri and a mobile home to place there. The land was financed by a deed of trust
to a bank and the mobile home was financed by Green Tree Financial Servicing. The
Letts later sold half of the land and, by mistake, the bank released its security interest
for the entire property. After construction and improvements, the mobile home became
a permanent structure on the land contrary to the Letts' agreement with Green Tree, and
when the Letts sold the remaining land with the home, Green Tree's security interest
in the mobile home was not discovered on the land records. Two days after First
American Title Insurance Company filed a complaint against the Letts, the Letts filed
a petition in bankruptcy. First American and Green Tree filed adversary proceedings
seeking an exception from discharge under 11 U.S.C. § 523(a)(2)(A) (money or
property obtained by false pretenses, false representation, or actual fraud) and 11
U.S.C. § 523(a)(6) (willful or malicious conversion of another's property without their
knowledge or consent). The bankruptcy court held the Letts' debt to First American
was nondischargeable under § 523(a)(2)(A) and the Letts' debts to First American and
Green Tree were nondischargeable under § 523(a)(6). See In re Lett, 238 B.R. 167
(W.D. Mo. 1999). The bankruptcy court also imposed a constructive trust on the Letts'
Kansas real estate, which the Letts had purchased with the ill-gotten proceeds from the
sale of their Missouri property, and denied the Letts a discharge under § 727(a)(2)(A).
See id. The district court affirmed. On appeal, the Letts assert a shotgun array of
issues. Having considered them all, we affirm on the basis of the district court's
thorough, twenty-seven page order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-